           Case 1:19-cr-00223-NRB Document 17 Filed 11/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x                                                         ECF CASE
                                               )
UNITED STATES OF AMERICA                       )
                                               ) NOTICE OF APPEARANCE AND REQUEST
                v.                             )      FOR ELECTRONIC NOTIFICATION
                                               )                     19 Cr. 223 (NRB)
KIM ANH VO,                                    )
                                               )
                        Defendant.             )
                                               )
------------------------------x

TO:      Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests the Clerk to note his appearance in this case

in addition to the AUSA already on the case and to add him as a Filing User to whom Notices of

Electronic Filing will be transmitted in this case.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

Dated:    November 26, 2019
          New York, New York

                                                      By: /s/ Jane Kim
                                                         Jane Kim
                                                         Assistant United States Attorney
                                                         (212) 637-2038

cc: Counsel of Record (by ECF)
